Citation Nr: 1000513	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbar spine from April 12, 
2006, to June 17, 2008.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine since June 
18, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder from April 12, 2006.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to August 1983, 
from February 1986 to November 1992, and from October 2003 to 
April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified at a hearing before the undersigned 
Board member in October 2009.  A transcript of the hearing is 
associated with the claims file.  

The Board notes that the Veteran submitted additional 
pertinent evidence since the October 2009 hearing.  However, 
the Board finds that a remand for the issuance of an SSOC 
pursuant to 38 C.F.R. § 19.31 (2009) is not required because 
the Veteran specifically waived this right.

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
since June 18, 2008, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From April 12, 2006, to June 17, 2008, the preponderance 
of the competent and credible evidence of record shows the 
Veteran's degenerative disc disease of the lumbar spine is 
manifested by slight limitation of motion with pain but not 
thoracolumbar spine forward flexion limited to less than 60 
degrees or the combined range of motion of the thoracolumbar 
spine limited to less than 120 degrees even taking into 
account his complains of pain; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; incapacitating episodes; or related 
neuropathy. 

2.  From April 12, 2006, the preponderance of the competent 
and credible evidence of record does not show that the 
Veteran's right shoulder disorder was manifested by motion of 
the right arm limited to shoulder level even taking into 
account his complains of pain. 


CONCLUSIONS OF LAW

1.  From April 12, 2006, to June 17, 2008, the schedular 
criteria for an evaluation of 10 percent for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5003, 
5010, 5243 (2009).

2.  From April 12, 2006, the schedular criteria for an 
evaluation in excess of 10 percent for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5024 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for his low back and right shoulder disorders.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, because the 
notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the 
November 2005 and March 2006 38 U.S.C.A. § 5103(a) notice 
letters provided to the Veteran prior to the December 2006 
rating decision), VA's duty to notify in this case has been 
satisfied.  

With respect to VA's duty to assist, the Veteran's medical 
records have been obtained and associated with the claims 
files.  There are no outstanding records that have not been 
associated with the claims file.  The Veteran was afforded 
examinations in March 2006 and May 2007.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; and document and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Claims

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Lumbar Spine

The Board notes that the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
non compensable rating, effective April 12, 2006, in December 
2006.  The Veteran appealed the rating in August 2007.  
Thereafter, in an August 2008 rating decision, the RO 
assigned a 20 percent rating for degenerative disc disease of 
the lumbar spine, effective June 18, 2008.  

Thus, the Veteran has appealed the assigned disability rating 
for degenerative disc disease of the lumbar spine prior to 
and since June 18, 2008.  Fenderson, supra.  As the appeal 
with regard to the rating of the lumbar spine since June 18, 
2008 is being remanded in this case, the Board will 
adjudicate only the issue of entitlement to an initial 
compensable rating for degenerative disc disease of the 
lumbar spine for the period from April 12, 2006, to June 17, 
2008, in the decision below.

The Veteran's lumbar spine disorder was rated under the 
provisions of Diagnostic Code (DC) 5243.  Effective from July 
22, 2009, the lumbar spine disorders have been evaluated 
under the provisions of DC 5237.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
is the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.

A 10 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration is at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Additionally, arthritis shown by X-ray studies is rated based 
on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, DC 5003, 
5010.  The criteria for rating traumatic arthritis in DC 5010 
direct that the evaluation of arthritis be conducted under DC 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Treatment records prior to June 18, 2008 show treatment for 
degenerative disc disease in the lumbar spine with slight 
limitation of motion and pain.  A March 2006 X-ray report 
showed mild disc narrowing at the L5-S1 level.

In March 2006, the Veteran was afforded a VA examination for 
the spine.  During examination, the Veteran reported a 
history of back pain with flare ups unrelated to activity, 
without neurological symptoms.  He denied functional 
restrictions, incapacitating episodes, and did not use any 
ambulatory devices.  He reported no surgery to date.  
Examination findings showed a normal gait and normal 
alignment without spasm or tenderness.  Range of motion 
findings showed forward flexion to 90 degrees, posterior 
flexion to 20 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 55 degrees bilaterally without 
pain.  The examiner noted no pain in any direction as well as 
no weakness, fatigability, incoordination or additional 
restricted motion or functional impairment following 
repetitive testing.  Neurological findings were normal.  The 
diagnosis was degenerative disc disease of the lumbar spine.

In May 2007, the Veteran was afforded a second VA examination 
of the spine.  On examination the Veteran complained of 
stiffness and occasional sharp pain in the lumbar region, but 
had not missed any work.  Range of motion findings showed 
flexion to 90 degrees, backward extension to 20 degrees, 
flexion laterally to 40 degrees bilaterally, and rotation to 
40 degrees bilaterally.  The examiner noted some pain in the 
mid lumbar back on extension and lateral flexion at the upper 
limit of the range of motion.  There was no pain with forward 
flexion or rotation.  The examiner noted slight tenderness 
over the lumbar spine at the L2-3 area.  Neurological 
findings were normal.  The diagnosis was lumbar 
intervertebral disc syndrome.  The examiner commented that 
there was no additional limitation following repetitive use 
and that the Veteran did not have flare-ups, but rather 
frequent back stiffness and some painful motion.  There was 
no spasm or weakness, neurological findings were negative and 
the examiner noted no incapacitating episodes in the last 12 
months.

With the above Diagnostic Codes as well as medical evidence 
in mind, the Board will first consider if the Veteran is 
entitled to a higher evaluation under DCs 5003-5010.  See 
Butts, supra.  In this regard, a review of the record on 
appeal shows that at the May 2007 VA examination backward 
extension was limited to 20 degrees when normal motion is 30 
degrees, the Veteran had some pain in the mid lumbar back on 
extension and lateral flexion at the upper limit of the range 
of motion, and the claimant had slight tenderness over the 
lumbar spine at the L2-3 area.  Moreover, March 2006 X-rays 
also confirmed narrowing at L5-S1.  Therefore, with granting 
the Veteran the benefit of any doubt in this matter, the 
Board concludes that his adverse symptomatology equates to 
arthritis with slight limitation of motion and pain.  
Accordingly, a 10 percent rating is warranted for his 
disability under DCs 5003-5010, but not higher.  This is true 
from April 12, 2006, to June 17, 2008, and therefore further 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

However, the Board also finds that a rating in excess of 10 
percent from April 12, 2006, to June 17, 2008, is not 
warranted any of the other Diagnostic Codes used to rate the 
back.  In this regard, a higher evaluation is not warranted 
under Diagnostic Code 5243 because not only is the record 
negative for incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician but 
the Veteran denied requiring bed rest at his VA examinations.  
38 C.F.R. § 4.71a.

Likewise, the Board finds that a rating in excess of 10 
percent from April 12, 2006, to June 17, 2008, is not 
warranted under the other Diagnostic Codes used to rate the 
back because, even taking into account his complaints of pain 
as per the Court's holding in DeLuca, supra, and in 
accordance with 38 C.F.R. §§ 4.40, 4.45, thoracolumbar spine 
forward flexion was not limited to less than 60 degrees and 
the combined range of motion of the thoracolumbar spine 
limited was not less than 120 degrees at either of the VA 
examinations or in any other evidence of record.  Id.  
Likewise, the record for this time period was negative for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  Similarly, the 
record for this time period was negative for related 
neuropathy.  Id.

The Right Shoulder

With regard to the right shoulder, the Veteran contends that 
his right shoulder disorder is more severe than the current 
10 percent disability rating.

Historically, the RO assigned a 10 percent disability rating 
for a right shoulder disorder under Diagnostic Code 5024, 
effective April 22, 2006.  In April 12, 2008, the RO granted 
a temporary 100 percent disability evaluation for the right 
shoulder, effective February 15, 2008, due to the Veteran's 
shoulder surgery in February 2008.  Effective, July 1, 2008, 
the 10 percent rating for the right shoulder was restored.

DC 5024 provides that tenosynovitis is to be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5024.

As noted above, arthritis shown by X-ray studies is rated 
based on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, DC 5003, 
5010.  The criteria for rating traumatic arthritis in DC 5010 
direct that the evaluation of arthritis be conducted under DC 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Other potentially applicable rating codes include Diagnostic 
Code 5201 which provides a 20 percent rating when arm motion 
is limited to shoulder level, a 30 percent rating when arm 
motion is limited to midway between the side and shoulder, 
and a 40 percent rating when arm motion is limited to 25 
degrees from the side.  

Normal range of motion of the shoulder is flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees, external 
rotation from 0 to 90 degrees, and internal rotation from 0 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2008).  In 
determining whether the appellant has limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003).

With regard to the Veteran's right shoulder disorder, the 
evidence of record generally shows treatment for right 
shoulder arthritis with painful motion.  A February 2006 
radiology report shows mild arthrosis and slight narrowing of 
the AC joint.  A February 2006 magnetic resonance imaging 
evaluation (MRI) report notes acromioclavicular (AC) joint 
osteoarthritis with mild supraspinatus tendinosis with mild 
subdeltoid bursitis and a possible posterior superior labral 
tear.

In March 2006, the Veteran was afforded a VA examination for 
the shoulder.  The Veteran reported a history of right 
shoulder pain.  The examiner noted that the Veteran had not 
yet had surgery, but had been treated with cortisone 
injections. The examiner noted no locking or swelling of the 
joint and noted flares of pain with overhead activities or 
lifting greater than 15 pounds of weight.  The examiner 
reported no additional weakness or restricted range of 
motion.  Functional restrictions included limitation of 
weight lifting less than 30 pounds as well as working 
overhead with the shoulder.  Examination findings showed 
tenderness over the right AC joint with positive impingement 
testing.  Range of motion findings showed forward flexion to 
180 degrees with pain, abduction to 120 degrees without pain, 
adduction to 0 degrees without pain, internal rotation to 90 
degrees without pain, and external rotation to 80 with pain.  
There was no weakness, fatigability, incoordination, 
additional restricted range of motion, or functional 
impairment on repetitive testing.  There was no evidence of 
ligament laxity to stress testing.  The diagnosis was rotator 
cuff tendinitis with degenerative joint disease in the right 
AC joint.

A December 2007 MRI report showed acromioclavicular arthrosis 
with mild subacromial/subdeltoid bursitis with no evidence of 
a rotator cuff tear.

February 2008 records show the Veteran underwent a right 
shoulder arthroscopic subacromial decompression surgery and a 
distal clavicle decompression surgery.  Post-operative 
reports showed normal recovery with full range of motion and 
continued pain in the joint with some impingement.  See April 
2008 treatment records.  A June 2008 treatment record noted 
full range of motion of the right shoulder joint without 
pain. 

At the October 2009 Board hearing, the Veteran indicated that 
he was able to lift the right arm past shoulder level, with 
pain and testified that he had pain in the shoulder when 
lifting weighted objects.

With the above laws and evidence in mind, the Board finds 
that a rating in excess of 10 percent from April 12, 2006, is 
not warranted under Diagnostic Code 5201 because, even taking 
into account his complaints of pain as per the Court's 
holding in DeLuca, supra, and in accordance with 38 C.F.R. 
§§ 4.40, 4.45, motion of the right arm is not limited to 
shoulder level at the VA examination or in any other evidence 
of record.  In fact, not only was abduction to 120 degrees 
without pain at his VA examination but post operative 
treatment records characterize his motion as normal and the 
Veteran testified in October 2009 that he could lift his 
right arm past shoulder level.  Therefore, the claim for a 
higher evaluation for the right shoulder must be denied.  
38 C.F.R. § 4.71a, DC 5201.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

The Board also finds that a higher evaluation is not 
warranted under any other potentially applicable DC because 
the Veteran has already received the maximum rating possible 
under DC 5003 and may not be rated under the other Diagnostic 
Codes related to the shoulder such as DC 5200 because he does 
not have ankylosis, DC 5202 because he does not have an 
impaired humerus, and/or DC 5203 because he does not have an 
impaired clavicle or scapula.  This is also true throughout 
the period of time during which his claim has been pending 
and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

In reviewing the Veteran's claims for a higher rating for 
lumbar spine and right shoulder disorders, the Board has also 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the evidence does not 
reflect that either of his disabilities acting alone caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or required 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA examiners.  The Board also finds that the Veteran is 
credible to report on what he sees and feels and others are 
credible to report on what they can see.  Nonetheless, the 
Board finds more credible the opinions provided by the VA 
examiners than these lay claims regarding the severity of his 
disabilities.  See Davidson, supra; Jandreau, supra; 
Buchanan; supra; Charles, supra; but see Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

From April 12, 2006, to June 17, 2008, an initial evaluation 
of 10 percent for degenerative disc disease of the lumbar 
spine is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

From April 12, 2006, an initial rating in excess of 10 
percent for a right shoulder disorder is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's remaining 
issue on appeal.

In this case, the Veteran contends that his degenerative disc 
disease of the lumbar spine is worse than the 20 percent 
disability evaluation assigned since June 18, 2008.  
Specifically, he testified at his October 2009 hearing, that 
within the last four to six months, his back pain has 
increased, his motion has decreased, and he has experienced 
radiating pain associated with the spine.  He noted that 
since his last VA examination for the spine in August 2008, 
he has increased difficulty bending over.  He also reported 
emergency room treatment and cortizone injections for pain as 
well as radiating pain and numbness in the left foot and left 
arm.

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine the Veteran's complete 
disability picture with regard to the lumbar spine.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate).  As 
this case presents certain medical questions which cannot be 
answered by the Board, a VA examination must be conducted.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  

While the appeal is in remand status, the RO/AMC when 
readjudicating the claim should consider the Court's recent 
holding in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 
6, 2009) (per curiam) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims 
he is unable to work due to a service connected disability).

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded orthopedic and 
neurological examinations of the lumbar 
spine.  The claims folders are to be 
provided to the physicians for review in 
conjunction with the examinations.  All 
indicated tests and studies deemed 
appropriate by the examiners, including x-
rays, electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are to 
provide a detailed review of the Veteran's 
history, current complaints, and the nature 
and extent of all lumbar spine disabilities 
in accordance with the latest AMIE work 
sheet for rating the lumbar spine.  In 
addition, the examiner should also conduct 
the following tests:

The orthopedic examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.

If the Veteran describes flare-ups 
of pain, the orthopedic examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.

The neurological examiner should 
provide an opinion as to whether the 
Veteran had any prostrating attacks 
in the last 12 months, whether the 
lumbar spine disability causes 
radiculopathy in either lower 
extremity and, if so, if this 
radiculopathy is best characterized 
as incomplete and mild paralysis, 
incomplete and moderate paralysis, 
incomplete and moderately severe 
paralysis, incomplete and severe 
paralysis, or complete paralysis.

If the examiner is unable to comment on any 
of the above questions, he or she should so 
indicate and explain why.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a copy 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 (2008). 

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  Such readjudication 
should take into account the Court's 
holding in Rice.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


